Title: To Benjamin Franklin from Vergennes,5 March [i.e., April] 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versles. le 5. Mars [i.e., April] 1783.
J’ai communiqué, Monsieur, à Mr. le Garde des Sceaux la demande que vous avez faite pour publier par la voye de l’impression la traduction du livre des constitutions des Etats-unis de l’amque. Sepale. Mr. le Garde des Sceaux vient, Monsieur, de me répondre qu’il avoit autorisé le Sr. Pierres Imprimeur à commencer l’impression de cet ouvrage, à condition d’envoyer les feuilles d’impression à fûr et mesure qu’elles sortiront de Ses presses à Mr. de Neville Directeur Général de la librairie afin que ce Magistrat en confie l’examen à un censeur. Cette derniere formalité est, Monsieur, indispensable pour se conformer aux réglements relatifs à la librairie.
J’ai l’honneur d’être très sincérement, Monsieur, votre très humble et très obéissant Serviteur./.
De Vergennes
Mr. franklin./.
